UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 28, 2015 The Bancorp, Inc. (Exact name of registrant as specified in its charter) Commission File Number:000-51018 Delaware 23-3016517 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 409 Silverside Road Wilmington, DE 19809 (Address of principal executive offices, including zip code) 302-385-5000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 28, 2015, Steven Turowski was appointed as an Executive Vice President and the Chief Risk Officer of The Bancorp, Inc. and its subsidiary, The Bancorp Bank. Mr. Turowski, age 55, was Senior Risk Manager and Managing Director of the Asset Servicing Division (an asset custodian and administrator) of BNY Mellon from July 2010 until he joined Bancorp and the Bank, and from January 1998 until July 2010 was the Chief Risk Officer at PNC Global Investment Servicing and a Senior Vice President and Managing Director of PFPC Distributors (each a predecessor of BNY Mellon’s Asset Servicing Division). Previously, Mr. Turowski served in executive capacities at Deutsche Bank (formerly Bankers Trust Company) and the Seligman Data Corporation in their mutual fund and shareholder services areas. Item 5.08 Shareholder Director Nominations. The Board of Directors of The Bancorp, Inc. (the “Company”) has established December 16, 2015 as the date of the Company’s 2015 Annual Meeting of Stockholders (the “2015 Annual Meeting”) and October 28, 2015 as the record date for determining stockholders entitled to notice of, and to vote at, the 2015 Annual Meeting.Because the 2015 Annual Meeting is more than 30 days from the anniversary of the Company’s annual stockholders meeting held in 2014, stockholders of the Company who wish to have a proposal considered for inclusion in the Company’s proxy materials for the 2015 Annual Meeting pursuant to Rule 14a-8 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or who wish to bring business before the 2015 Annual Meeting outside of Rule 14a-8 or to nominate a person for election as a director must ensure that such proposal is received by the Company’s Secretary at The Bancorp, Inc., 409 Silverside Road, Wilmington, DE 19809 on or before the close of business on October 14, 2015, which the Company has determined to be a reasonable time before it expects to begin to print and send its proxy materials.Any such proposal or nomination must also meet the requirements set forth in the rules and regulations of the Securities and Exchange Commission in order to be eligible for inclusion in the proxy materials for the 2015 Annual Meeting.The October 14, 2015 deadline will also apply in determining whether notice of a stockholder proposal is timely for purposes of exercising discretionary voting authority with respect to proxies under Rule 14a-4(c) of the Exchange Act. Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 29, 2015 The Bancorp, Inc. By:/s/ Paul Frenkiel Name:Paul Frenkiel Title: Executive Vice President, ChiefFinancial Officer and Secretary
